UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1311



FRANCIS AKINRO,

                                              Plaintiff - Appellant,

          versus


PATRICIA MAHER, Deputy Assistant Attorney
General; GEORGE BUSH, President of the United
States of America,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-555-CCB)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis    Akinro,    a    Maryland     inmate,     appeals   the   district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).                    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous. Accordingly, we affirm based on the

reasoning of the district court.             See Akinro v. Maher, No. CA-02-

555-CCB (D. Md. Mar. 4, 2002).         We deny Akinro’s motion for default

judgment.     We also deny Akinro’s motion for oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the       court   and    argument    would    not   aid   the

decisional process.




                                                                         AFFIRMED




                                        2